COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Carl D. Sederholm v. Michelle Neville

Appellate case number:    01-12-00215-CV

Trial court case number: 0567982

Trial court:              309th District Court of Harris County

        This is an appeal from a judgment signed on November 15, 2011. Appellant filed his
notice of appeal and a motion for extension on February 28, 2012. See TEX. R. APP. P. 26.1,
26.3. The record was due on March 14, 2012. See TEX. R. APP. P. 4.1(a), 35.1. On February 21,
2013, we dismissed the appeal for want of prosecution. On March 22, 2013, appellant filed a
motion for rehearing. The clerk’s record was filed on April 3, 2013. On November 13, 2013, we
granted appellant’s motion for rehearing, withdrew our opinion and judgment dismissing the
appeal, and reinstated the appeal.
        In the same order, we advised appellant that the court reporter responsible for preparing
the record in this appeal had informed the Court that appellant had not requested preparation of
the record or had not made arrangements to pay for the reporter’s record. We further notified
appellant that unless appellant provided proof of having made payment arrangements for the
reporter’s record, or a response showing that he was exempt from paying for the reporter’s
record by December 11, 2013, the Court may consider and decide only those issues or points that
do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.
        Appellant’s brief is ORDERED filed with this Court within 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: December 27, 2013